LUMPKIN, Judge,
Specially Concur.
{1 I concur in the Court's decision to affirm the District Court's decision but write separately to clarify why neither 47 0.98.2011, § 11-902(C)(2) nor 47 0.8.2011, § 11-902(M) apply to Appellee's case.
1 2 "[Thhe presumption against retroactive legislation is deeply rooted in our jurisprudence, and embodies a legal doctrine centuries older than our Republic." Landgraf v. USI Film Products, 511 U.S. 244, 265, 114 S.Ct. 1483, 1497, 128 LEd.2d 229 (1994). "Retroactive legislation presents problems of unfairness that are more serious than those posed by prospective legislation, because it can deprive citizens of legitimate expectations and upset settled transactions." General Motors Corp. v. Romein, 503 U.S. 181, 191, 112 S.Ct. 1105, 1112, 117 L.Ed.2d 328 (1992). Thus, the general common law rule of statutory construction is that statutes and amendments are to be construed to operate only prospectively unless the legislature clearly expresses an intent to the contrary. State v. Watkins, 1992 OK CR 50, ¶5, 837 P.2d 477, 478 (citing Welch v. Armer, 1989 OK 117, ¶27, 776 P.2d 847, 850).
1 3 Recently the Oklahoma Supreme Court in Starkey v. Oklahoma Department of Corrections, 2013 OK 48, 305 P.3d 1004, addressed these same concerns. "[Alll statutes are to be construed as having a prospective operation unless the purposes and intention of the Legislature to give them a retrospec*271tive effect is expressly declared, or is necessarily implied from the language used." id., 2013 OK 48, 124, 305 P.3d at 1014, quoting Good v. Keel, 1911 OK 264, ¶4, 29 Okla. 325, 116 P. 777, 777.
"[llaws are generally construed as applicable to future conditions, and are not to be allowed a retroactive effect unless such intention upon the part of the Legislature is so clearly expressed that no other construction can be fairly given ... While retrospective legislation may, in some cases, be upheld, the words of a statute ought not to have a retrospective operation unless they are so clear and imperative that no other meaning can be annexed to them, or unless the intention of the Legislature cannot be otherwise satisfied."
Id., 2013 OK 43, 125, 305 P.3d at 1015, quoting Adair v. McFarlin, 1911 OK 129, 15, 28 Okla. 633, 115 P. 787, 788. " utes will not be given a retroactive effect if any other reasonable construction is possible.'" Id., 2018 OK 48, ¶27, 805 P.8d at 1015, quoting Casey v. Bingham, 1913 OK 321, ¶4, 132 P. 668, 665. " 'In every case of doubt the doubt must be resolved against the retrospective effect'" Id., quoting Good v. Keel, 1911 OK 264, ¶4, 116 P. at 777.
T4 This Court's precedent is consistent with these pronouncements.1 "Intervening changes in the law and new legislative enactments should only be applied prospectively from their effective date, unless they are specifically declared to have retroactive effect." Nestell v. State, 1998 OK CR 6, ¶5, 954 P.2d 148, 144 (citing Ferrell v. State, 1995 OK CR 54, ¶6, 902 P.2d 1118, 1114; Okla. Const. art. 5, § 58.).
15 Turning to the present case, I find nothing within the plain language of the 2011 amendments to § 11-902 from which this Court could interpret a clear expression that the Legislature intended for the intervening changes to subsections (C)(2) and (M) to have retroactive application. Nothing within the language of the amendments to the statute necessarily implies intent for retroactive ef-feet, there is a reasonable construction otherwise, and these doubts must be resolved against retroactive effect.
T6 As a result, the statutory changes only apply prospectively from their effective date and do not apply to Appellee's prior plea of guilty or his prior deferred judgment which occurred prior to the amendment of the statute. Landgraf, 511 U.S. at 265, 114 S.Ct. at 1497 ("[Tlhe principle that the legal effect of conduct should ordinarily be assessed under the law that existed when the conduct took place has timeless and universal appeal.") (quotations and citation omitted).
T7 This should be the end of the Court's analysis, however, the Opinion unnecessarily examines § 11-902 utilizing language from cases that analyze an ex post facto violation. Having determined that the statute does not have retroactive application, this Court does not decide whether it violates the prohibition against ex post facto laws. See Castillo v. State, 1998 OK CR 9, ¶¶7-8, 954 P.2d 145, 147 ("Petitioner cannot complain that the Act violates the constitutional prohibitions against ex post facto laws when the sentencing matrixes of the Act are not retroactive in application."). Because the presumption against statutory retroactivity is a separate determination from an ex post facto analysis this part of the Opinion only serves to muddy the water. See Landgraf, 511 U.S. at 266-68, 114 S.Ct. at 1497-98 (discussing the limited scope of the Constitutional restrictions on retroactive legislation in contrast to the requirement that Congress first make clear, its intention that the legislation have retroactive application).
T8 The Opinion needlessly examines the "legal consequences" of the amendments as a means of determining when the statutory provisions actually take effect. This is not part of this Court's test or common law statutory construction analysis. The Court need look no further than the historical discussion of this long standing rule to answer this question. "When the statute is silent, it must be presumed that it was the intention *272to limit its operations to the period of time when it took effect, and to fasten its provisions only upon such proceedings as might be commenced thereafter." Adair, 1911 OK 129, 19, 115 P. at 789 (quotations and citation omitted). There is no reason to go further and, examine any "legal consequences."
19 As the 2011 amendments to § 11-902 apply prospectively from their effective date, then the amendments only apply to proceedings commenced after the enactment of the amendments. This means that neither the amended subsection (C)@) nor subsection (M) apply to Appellee's plea of guilty or his deferred judgment because those proceedings were commenced before the enactment of the statutory amendments. However, the statutory provisions that were in effect at the time of Appellee's 2008 Actual Physical Control offense remain applicable to him.

. However, this Court is also bound by 22 O.S. 2011, § 3, as to the criminal procedure code. Cox v. State, 2006 OK CR 51, ¶¶13-17, 152 P.3d 244, 249-51. Section 3 states "No part of this code is retroactive unless expressly so declared." In the absence of an express declaration, this Court must construe amendments to the criminal procedure code as operating prospectively only. Cox, 2006 OK CR 51, ¶17, 152 P.3d at 251.